Citation Nr: 1337928	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  09-07 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a lumbar spine disorder.

2.  Entitlement to service connection for bilateral arm and hand disorders, to include as secondary to a lumbar spine disorder.

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to bilateral knee disorders.

4.  Entitlement to service connection for bilateral hip disorders, to include as secondary to bilateral knee disorders.

5.  Entitlement to service connection for hypertension, to include as secondary to bilateral knee disorders.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to a rating in excess of 10 percent for residuals of a left knee injury.

9.  Entitlement to a rating in excess of 10 percent for right knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from March to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran appeared and testified at a personal hearing in May 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The Board notes that originally it was thought that the recording of the May 2013 hearing was lost.  The Veteran was contacted and asked if he wished to appear for a new hearing.  Instead of waiting for a response, the VA rescheduled the Veteran for a hearing and sent him notice of a new hearing date in September 2013.  The Veteran failed to appear to the September 2013 hearing.  The Veteran's representative argues that the Veteran should be given an additional opportunity for a hearing because the quick succession of the letters by the VA (scheduling him for a new hearing without waiting for a response to a letter asking if he wanted a new hearing) was confusing to the Veteran.  At some point the May 2013 hearing recording was recovered, because a transcript was added to the electronic record on October 31, 2013.  As there is now a transcript of the May 2013 hearing, there is no need to remand the claim for an additional hearing.

The issues of entitlement to service connection for depression, to include as secondary to service-connected disabilities, and entitlement to compensation under 38 U.S.C.A. § 1151 for hypertension, secondary to treatment for hepatitis C have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a lumbar spine disorder, a right shoulder disorder, hypertension, hearing loss and tinnitus, as well as the bilateral knee increased ratings after December 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1  A current disability of the bilateral hips is not demonstrated in the record.

2.  Prior to December 7, 2010, the Veteran's residuals of a left knee injury is manifested by pain, limited motion, mild crepitus, subjective giving way, and subjective instability, but not by objective evidence of flexion limited to 60 degrees or less; extension limited to 5 degrees or more; recurrent subluxation or objective evidence of lateral instability; dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula.

3.  Prior to December 7, 2010, the Veteran's right knee strain is manifested by pain, limited motion, mild crepitus, subjective giving way, and subjective instability, but not by objective evidence of flexion limited to 60 degrees or less; extension limited to 5 degrees or more; recurrent subluxation or objective evidence of lateral instability; dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula.


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred or aggravated while on active duty, it may not be presumed to have been so incurred, and it is not due to service-connected disabilities.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  Prior to December 7, 2010, the criteria for a disability rating greater than 10 percent for residuals of a left knee injury have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4 .7, 4.40, 4.45, 4.71a, DCs 5299-5257, 5258-5263.

3.  Prior to December 7, 2010, the criteria for a separate disability rating of 10 percent, but no more, for arthritis of the left knee, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4 .7, 4.40, 4.45, 4.71a, DC 5003-5260.

4.  Prior to December 7, 2010, the criteria for a disability rating greater than 10 percent for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4 .7, 4.40, 4.45, 4.71a, DCs 5003-5260, 5257-5263.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in September 2006, prior to the rating decision on appeal, of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.   The letter also informed the Veteran of how disability evaluations and effective dates are assigned.  The claims were readjudicated in a statement of the case issued in January 2011.

The Veteran was afforded a VA joints examination in July 2007, which addressed his hip and knee claims.  He was also afforded a second VA knees examination in December 2010.  The Board finds that the VA examination reports described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

VA afforded the Veteran a hearing on appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony and medical evidence on the matter of nexus.  The VLJ inquired as to the existence of outstanding medical evidence, and held the case open for 60 days so that the Veteran could turn in additional evidence he discussed during the hearing.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  The Board finds substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).  The Veteran testified before the undersigned Veterans Law Judge regarding his claims on appeal.  He was afforded the opportunity to submit evidence or to request that the VA obtain evidence cited by him.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service Connection--Hips

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2009).

The Veteran claims he has developed bilateral hip disorders secondary to his altered gait as a result of his service-connected knee disorders.  

Service treatment records were reviewed and they do not contain complaints of, or diagnoses relating to, bilateral hip symptoms.  On his August 1970 evaluation he did not complain of hip symptoms and he had a normal examination of his lower extremities other than his left knee.

A January 2004 VA treatment report noted the Veteran had full pain-free range of motion of his bilateral hips.  

The Veteran's hips were examined during a July 2007 VA joint and spine examination.  He reported the gradual onset of bilateral hip pain in 2001.  He stated the pain occurs when he moves into a standing position.  A July 2007 right hip x-ray found no fracture, dislocation, bony joint or soft tissue abnormality.  During the examination, the Veteran had bilateral flexion from zero to 125 degrees and bilateral abduction from zero to 45 degrees.  According to 38 C.F.R. § 4.71a, Plate II, these are the full ranges of flexion and abduction motion.  Additionally, the examiner specifically did not note pain with motion by leaving the "pain begins at - degrees" black for all bilateral hip range of motion findings.

The examiner was asked to provide a nexus opinion regarding the Veteran's claimed bilateral hip disabilities.  The examiner noted "despite having negative x-rays, there is a 50 percent probability that hip joint pain could be attributed to the Veteran's left knee disability."  However, pain is not a disability for which VA compensation can be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (noting that there must be a diagnosis of an underlying disability to establish a claim for service connection).  The Board notes that the examination report includes the x-ray report for the right hip, but not the left hip.  However, the VA examiner reviewed both x-rays and indicated that both were negative.  As the VA examiner is competent to report the review of negative x-rays and the right hip x-ray negative report is included in the claims file, the Board finds that this is sufficient to conclude that the Veteran was not diagnosed with a left hip disorder via x-ray.

A December 2010 VA treatment record noted that studies conducted in October 2008 "revealed no definite electrical evidence for sensorimotor polyneuropathy or for neither lumbar spine radiculopathy nor plexopathy on his somewhat more [symptomatic] left side."  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Here, the Veteran is competent to identify hip pain, however, he is not able to diagnose an underlying pathology. 

VA treatment providers and the 2007 VA examiner have been unable to find an underlying pathology for the Veteran's claimed bilateral hip pain.  The Veteran has had full range of motion of his hips throughout the period on appeal, and was noted to not have painful motion during the 2007 VA examination.  Without a diagnosed disorder,  the Veteran does not meet the first requirement for service connection, a "current disorder."  As such, the claim for service connection for a bilateral hip disorder must be denied.

Increased Ratings

The Veteran's residuals of a left knee injury is currently rated 10 percent disabling under Diagnostic Code (DC) 5257 for other impairment of the knee.  His right knee strain is currently rated 10 percent disabling under DC 5003-5260 for degenerative arthritis (DC 5003) and limitation of flexion (DC 5260).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which a service-connected disability adversely affects the appellant's ability to function under the ordinary conditions of daily life, and an assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §  4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Rating factors for a musculoskeletal disorder include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5257 applies to evaluation of "other" knee impairment, such as recurrent subluxation or lateral instability.  Under this diagnostic code, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  The Board notes that words such as "slight," "moderate," and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

VA's General Counsel has determined that separate disability ratings may be assigned for a compensable limitation of knee flexion and knee extension without violating the rule against pyramiding, i.e., 38 C.F.R. § 4.14, regardless of whether the limited motion is from the same or different causes.  VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004). 

VAOPGCPREC 23-97 further held that a claimant may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  In order for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 does not have to be compensable, but must meet the criteria for a zero-percent rating.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).  But see Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

Diagnostic Code 5010 pertains to rating arthritis due to trauma, substantiated by x-ray findings, and it provides that this disorder is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010. 

Degenerative arthritis, established by X-ray findings is rated according to limitation of motion for the joint or joints involved.  Where limitation of motion is noncompensable, an evaluation of 10 percent is assigned for each major joint (including the knee) affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, a limitation of flexion of the leg warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating where flexion is limited to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261 a limitation of extension warrants a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a.

Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating.  38 C.F.R. § 4.71a (2013).

The VA General Counsel has also held that a rating under Diagnostic Code 5259, Cartilage, Semilunar, Removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).

In June 2006, the Veteran stated that he was rated 20 percent for his service-connected knee disorders since the 1990s.  He stated that he "had knee replacement in 2003" and felt that this should warrant an increased rating.

The claims file contains VA treatment records beginning in June 2003.  In July 2003, the Veteran complained of increased bilateral knee pain.  He was noted to have undergone injections to the left knee in January 2003.  During physical examination, the Veteran had a full range of motion of both knees.  He had mild crepitus bilaterally and tenderness to the medial joint line.  His patellar grind test was positive bilaterally.  He had no instability or laxity of either knee.  He was noted to have bilateral knee pain with symptoms of osteoarthritis and chondromalacia.  He was again provided injections for relief of symptoms, and he noted mild improvement following injections.  In September 2003, the Veteran continued to complain of joint pains, but stated they were better since he stopped his hepatitis C treatment two months prior.  

In January 2004, VA treatment notes revealed a full range of motion of both knees with bilateral mild crepitus.  In April 2004, he was noted to have a full range of motion of both knees with bilateral mild crepitus.  He  had no ligamentous instability with anterior/posterior drawer and varum or valgum stress tests.  He had some lateral joint line pain noted at the left knee.  He had no joint effusion, no ballotable patella noted, and no quadriceps tendon insertion tenderness.  He was assessed with knee pain.

In March 2004, the Veteran underwent a fee-basis VA examination.  He was noted to have left knee range of motion from zero to 150 degrees with pain.  He had no ligamentous laxity.  He had a negative Lachman's and McMurray.  He was noted to have left knee degenerative joint disease, and left meniscal tears per MRI.

VA x-rays from March 2004 revealed "no acute osseous abnormality and minimal osteoarthritic change, manifested by minimal narrowing of the medial femoral tibial compartments bilaterally."

A June 2004 complained of constant right knee pain, giving way, and a burning sensation since 2000.  He denied surgeries to the right knee.  He denied any dislocation or recurrent subluxation of the knee.  He stated that the knee symptoms affected his ability to work as a carpenter as he had difficulty going up and down ladders.  On physical examination, he walked with a limping gait favoring the left leg.  He had slight tenderness to palpation of the patella.  He had a full range of motion of the knee joint with flexion to 150 degrees with pain, extension to zero with pain.  There was no ligamentous laxity, and he had negative Lachman's and McMurray tests.  An MRI of the right knee revealed remote MCL strain, ACL disruption and a lateral meniscal tear. 

In April 2007, the Veteran complained of being unable to walk more than 200 feet without rest due to his knee pain.  Just after a July 2007 VA examination he reported knee pain of a 4 out of 10 on the pain scale.

In July 2007, the Veteran was afforded a VA joints examination.  Bilaterally, his knees have flexion from zero to 135 degrees (active and passive) without additional loss of motion on repetitive use.  He also had bilateral extension from -110 to zero degrees (active and passive) without additional loss of motion on repetitive use.  Additionally, there was no objective indication of pain with motion, as the examiner left the "pain begins at - degrees" intentionally blank.  X-rays reports noted that "no fracture, dislocation, bony joint of soft tissue abnormality"  were found in the right and left knees.  The Veteran reported that he had instability and giving way of both knees.  On physical examination he had an antalgic gait, and crepitus of the right knee.  He did not have instability, patellar or meniscus abnormality, or tendon or bursa or other knee abnormalities.

In December 2010, the Veteran was afforded another VA joints examination.  He stated that his knee pain began ten years prior, and that his knee pain is worse in his left knee than his right.  He reported he was unable to kneel or stoop, or to get up afterward.  He had difficulty walking on uneven ground during his construction employment.  He struggles to get up the stairs, and his knee pain wakes him up at night.  He stated that after working a full day of construction he has severe knee pain.  He wore bilateral knee sleeves that he bought on his own, the examiner noted they likely did not provide adequate support.  He endorsed bilateral knee pain, stiffness and instability.  He stated he was able to perform routine daily activities, although they were sometimes painful.  He had active and passive range of motion from zero to 140 degrees bilaterally.  There was no objective pain with motion during the examination.  There was no additional limitation of motion with repetitive range of motion testing.  He reported flare-ups, consisting of increased pain, with increased activity and cold or moist weather.  X-rays of his knees were obtained in conjunction with the examination.  His right knee revealed no bony abnormality and the medial and lateral knee compartments and patellofemoral space were intact.  His left knee revealed mild narrowing of the medial knee compartment with no acute abnormality.  He had normal muscle strength bilaterally.  He had negative anterior and posterior drawer, Lachman's and McMurray's testing.  His knees were stable to varus and valgus stress.  He had moderate crepitus with minimal pain on bilateral patella compression.  He was assessed with left knee strain status post internal derangement.  He had a normal examination of his right knee.  The examiner noted that a January 2002 VA treatment record indicated his onset of bilateral knee pain was in 1992, and the Veteran related it to his employment as a construction laborer.  He had functional limitation of pain with bending at the knees, stair climbing and raising from a seated to a standing position.  There was no pain, weakness, fatigability or incoordination during the 2010 examination's repetitive motion testing.  He had minimal pain with bilateral patella compression.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Veteran has continued to complain of bilateral knee pain throughout the period on appeal.  He has since claimed instability and giving way feelings, but testing has not revealed instability.  On his 2006 claim the Veteran reported he had a total knee replacement in 2003; however, the evidence of record revealed that he has not had a total knee replacement and the Board finds the consistent clinical records more credible with respect to whether he underwent such a procedure.

The Veteran's left knee is currently rated 10 percent disabling under DC 5257 for instability.  This rating was made based upon the March 2004 MRI results which noted meniscal tears, and the Veterans report of giving way and instability of his left knee.  The Board also notes that the June 2004 right knee MRI diagnosed a meniscal tear and ACL and MCL abnormalities.  VA treatment notes and VA examination reports indicate that the Veteran has had stable knees upon testing throughout the claims period on appeal, including in March 2004.  

The Veteran's right knee is currently rated 10 percent disabling under DC 5003-5260 for arthritis/loss of motion.  March 30, 2004 x-rays noted minimal osteoarthritic changes bilaterally.  

Thus the record contains x-ray evidence of arthritis in the bilateral knees.  The Veteran has complained of knee pain and pain with compression of the patella has been noted.  Additionally, the Veteran was noted to have range of motion from zero to 135 degrees at the worst, which is less than the full range of motion to 140 degrees.  As such, the Board will provide the Veteran with the benefit of the doubt, and finds that the requirements of DC 5003 (degenerative arthritis established b x-ray findings and limitation of motion objectively confirmed) have been met bilaterally prior to December 7, 2010.

The evidence does not demonstrate that the Veteran's bilateral knee disorders limited his flexion to 60 degrees or his extension to 5 degrees.  His extension was noted consistently to be to zero degrees, and his flexion was noted to be at worst 135 degrees.  As such, increased rating for loss of range of motion under DCs 5260 and 5261 are not warranted.

The Board notes that the Veteran's left knee is currently rated 10 percent disabling for instability.  The Board finds that a separate 10 percent rating is warranted under DC 5003 for x-ray evidence of arthritis with objectively confirmed painful motion.

The Veteran's right knee is already in receipt of a 10 percent rating under DC 5003 for x-ray evidence of arthritis with objectively confirmed painful motion.  The Veteran has complained of instability and giving way and an MRI confirmed a meniscal tear and ligament abnormalities.  However, physical examination of the Veteran's right knee has consistently revealed a stable knee.  The Board recognizes that the RO provided a 10 percent rating for his left knee under DC 5257 based upon the his complaints of instability and MRI findings of meniscal tears.  While it appears the evidence for a separate 10 percent rating for the right knee is equal to that of the evidence the RO used to grant a 10 percent for the Veteran's left knee, the Board conducts a de novo review of the evidence and the evidence simply does not meet the criteria under DC 5257 in the right knee.  While the Board has considered the Veteran's subjective reports, the Board ultimately places more probative weight on the consistent results of objective examination, which have revealed no evidence of instability.  

For this reason as well, the Board does not find that the Veteran's left knee rating under DC 5257 warrants and increased rating.  Although he complains of instability and giving way, testing has revealed a stable knee.  Therefore, the 10 percent rating for "slight" other impairment of the knee is generous and a higher rating of "moderate" or "severe" is not shown by the record.

The Board has considered the other potentially applicable rating criteria; however, because there is no evidence of ankylosis or nonunion/malunion of the tibia and fibula, a rating in excess of 10 percent under those criteria is not warranted.  The Board has specifically considered DCs 5258 and 5259.  However, as the Veteran has already been awarded a 10 rating in each knee based, in part, on pain and limitation of motion, separate disability ratings under either DCs 5258 and 5259 would violate 38 C.F.R. § 4.14 and the rule against pyramiding as those codes already contemplate such manifestation.  See VAOPGCPREC 9-98 (August 14, 1998).  Thus, for this reason, separate ratings under these codes would again violate 4.14.  Furthermore, although he has consistently complained of pain, he has not reported frequent locking, and examination has not shown effusion.  Thus, an increased rating of 20 percent for either knee under DC 5258 is not warranted.

The Board is remanding the Veteran's claims for increased ratings for his bilateral knees from December 7, 2010 to the present.  During his Board hearing he indicated that his knees were worsening.  He also stated that he had most recently undergone a VA examination of his knees four months prior to the May 2013 hearing.  He also reported he was seeing an orthopedist in the week following the hearing.  The medical evidence in the claims file and on Virtual VA ends with the December 2010 VA examination.  Therefore, additional development is necessary before making an increased rating determination for the period after December 7, 2010 (the date of his last VA knee examination of record).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

As shown by the discussion of the reasons and bases above, the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disabilities levels and symptomatologies.  For the period decided herein (prior to December 2010), the Board finds that the Veteran's knee disabilities are contemplated by the rating schedular, as the very symptoms manifested by this knees are discussed and included in the schedular rating.  Additionally, his left knee is currently rated separately for arthritis/painful motion and instability.  The Veteran has complained of instability of his right knee, but the objective medical evidence does not reveal instability.  The Board has considered other DCs in reviewing the claims to ensure that the highest rating available is provided.  In short, his disability picture is not exceptional.  In the absence of an exceptional disability picture, there is no factual basis for a referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Entitlement to service connection for bilateral hip disorders is denied.

Entitlement to a rating in excess of 10 percent for residuals of a left knee injury, prior to December 7, 2010, is denied.

Entitlement to a separate 10 percent rating for left knee arthritis is warranted prior to December 7, 2010, subject to the regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for right knee arthritis, prior to December 7, 2010, is denied.


REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating and service connection claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

Knees

During his May 2013 hearing, the Veteran reported that he had most recently undergone a VA knees examination "within the last four months."  He also stated he had an appointment to see an orthopedist the following week.  The last VA knees examination in the claims folder is from December 2010.  There are no electronic treatment records available, and the latest treatment records contained in the claims file are from June 2010.  The Veteran testified that his knee symptoms had worsened since his December 2010 examination.  On remand, the 2013 VA examination should be added to the claims file or electronic record, and ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)  If the Veteran was mistaken, and he was not provided a VA examination after 2010, then he should be scheduled for an updated VA knees examination.

Back

The Veteran claims he has developed a lumbar spine disorder secondary to his altered gait as a result of his service-connected knee disorders.  He was afforded a VA examination in July 2007, and the examiner was asked to provide a nexus opinion.  The examiner noted the Veteran's back symptoms began in 1973 after "shoveling something at a foundry."  He also reported injuring his back in 1993 when he fell out of a truck and landed on his knees and injured his back.  The examiner then opined that he would "not speculate of the cause of his significant arthritic changes" of the lumbar spine.  The examiner did not explain why he was unable to provide a nexus opinion without resorting to mere speculation, particularly given the medical history elicited during the examination.

The Board also notes that treatment records prior to 2004 are not contained in the claims file.  The Veteran has indicated two intervening accidents in 1973 and 1993, but the claims file does not contain any records regarding the treatment for these accidents.  On remand, the Veteran should be asked to provide information regarding where he was treated and to provide medical releases for any non-VA treatment he has received.

Tendonitis

In June 2006, the Veteran filed a claim for service connection for bilateral tendonitis.  He stated he had "extreme pain and numbness" in his hands and arms which he felt was caused by his lumbar spine condition.  

In July 2007, the Veteran underwent a VA general medical examination.  The examiner noted that the Veteran was diagnosed with bilateral tendonitis in 1997, and that he complained of pain in his arms.  The examiner diagnosed right shoulder bursitis, but did not provide a bilateral arm/hand diagnosis.  However, the examiner then provided the opinion that the Veteran's bilateral tendonitis was not causally related to his left knee disorder.  

The Veteran argues that his bilateral tendonitis is due to his back pain.  He testified during his May 2013 hearing that he was initially told that his arm and hand pain was "displaced pain" from his back.  

As the 2007 examination only partially addressed the Veteran's claim for bilateral arm/hand disorders, the examination is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this connection, the Board believes a new VA examination should be scheduled so that the current nature and etiology of the Veteran's claimed bilateral upper extremities can be fully addressed



Hearing Loss and Tinnitus

During his May 2013 hearing, the Veteran stated that he first noticed hearing loss and tinnitus during service, and that he has continued to experience audio logical problems since service.  He has not yet been afforded a VA to address his claims, and on remand should be scheduled for a VA audiological examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

According to the Veteran's DD 214, his military occupational specialty (MOS) was as an armor intelligence specialist (11D10).  There was no available related civilian occupation.

In September 2010 VA issued a VA Fast Letter (FL) (FL10-035) which provided some instruction on noise exposure in service.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.  The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, but there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.

The Veteran's MOS is not on the Noise Exposure Listing; however, the other MOSs that begin with 11 are all noted to have a high probability of exposure to hazardous noise.  Additionally, the listing for an Armor crewman notes a high probability of exposure to hazardous noise.  

As such, the VA concedes that the Veteran was exposed to hazardous noise during service. 

Shoulder

The Veteran's claim of entitlement to service connection for a right shoulder disability is inextricably intertwined with his claim of entitlement to service connection for a lumbar spine disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Hypertension

During his May 2013 hearing, the Veteran argued two theories of entitlement to service connection for hypertension.  He argued that he developed hypertension due treatment by the VA for his nonservice-connected hepatitis C, which is being referred to the RO as a 38 U.S.C.A. § 1151 claim.  And he argued that he developed hypertension due to the use of morphine for his service-connected bilateral knee disorder.  He has not received a VA examination to address this secondary service connection claim, and on remand should be scheduled for such an examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that have treated his service connected disabilities.  Of particular interest are any treatment records from prior to 2004, to include treatment after his 1973 (back) and 1993 (back and knees) reported accidents, and a 1997 diagnosis of tendonitis.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  

Ongoing VA treatment records should also be obtained, to include any knee treatment in May 2013 and a VA examination in January 2013 (referenced by the Veteran in his May 2013 hearing).  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After any additional records have been obtain, the Veteran should be scheduled for VA joint and spine examinations.  The claims file and access to electronic records should be made available to the VA examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

Following examination, interview with the Veteran, and a review of the available records, the examiner should identify any current back, shoulder and bilateral upper extremities disabilities.  The examiner should answer the following questions: 

a) Does the Veteran have a current lumbar spine disability?

i.  If so, is it at least as likely as not (a 50/50 probability or greater) the lumbar spine disability is due to or aggravated by the Veteran's service-connected bilateral knee disabilities (to include altered gait)?  

ii.  If so, is it at least as likely as not (a 50/50 probability or greater) the lumbar spine disability is related to the Veteran's active service?

b) Does the Veteran have a current right shoulder disability?

i.  If so, is it is at least as likely as not (a 50/50 probability or greater) the shoulder disability is due to or aggravated by the Veteran's service-connected disabilities (to include altered gait) or his claimed lumbar spine disability?

ii.  If so, is it at least as likely as not (a 50/50 probability or greater) the right shoulder disability is related to the Veteran's active service?

c) Does the Veteran have bilateral upper extremity disabilities?  Please note the diagnoses of tendonitis in the 2007 examination.

i.  If so, is it is at least as likely as not (a 50/50 probability or greater) the upper extremities disabilities are due to or aggravated by the Veteran's service-connected disabilities (to include altered gait) or his claimed lumbar spine disability?

ii.  If so, is it at least as likely as not (a 50/50 probability or greater) the upper extremities disabilities are related to the Veteran's active service?

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

3.  Schedule the Veteran for a VA examination to determine the etiology of his claimed bilateral hearing loss and tinnitus.  The claims folder and electronic records should be made available to the examiner for review.  The examiner should elicit a complete noise exposure history from the Veteran, the pertinent details of which should be recited in the examination report.

Following a review of the claims file and examination of the Veteran, the examiner should provide opinions as to whether it is at least as likely as not (a 50/50 probability or greater) any current hearing loss or tinnitus is due to his military service.

Based on his MOS the VA concedes that the Veteran was exposed to hazardous noise during his 7 months of service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

4.  Schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The claims folder and electronic records should be made available to the examiner for review.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

Following a review of the claims file and examination of the Veteran, the examiner should provide opinions as to whether it is at least as likely as not (a 50/50 probability or greater) the Veteran's hypertension is due to or aggravated by his use of morphine to treat his service-connected knee pain, or is otherwise due to his military service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law  , and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


